Case 1:21-cv-21107-DPG Document 1 Entered on FLSD Docket 03/23/2021 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                              IN ADMIRALTY

                                                     CASE NO:
 PACIFIC CORAL SEAFOOD CO., INC.
 f/u/b/o LIBERTY MUTUAL INSURANCE
 COMPANY,

                 Plaintiff,
 vs.

 SEABOARD MARINE LTD.,

                 Defendant.
 _________________________________________/

                                              COMPLAINT

         COMES NOW the Plaintiff, PACIFIC CORAL SEAFOOD CO. INC. f/u/b/o LIBERTY

 MUTUAL INSURANCE COMPANY, by and through the undersigned attorneys, and sues the

 Defendant, SEABOARD MARINE LTD., and alleges that:

         1.      This is a claim of Admiralty and Maritime Jurisdiction as hereinafter more

 fully appears, and is an Admiralty and Maritime Claim within the meaning of Rule 9(h) of

 the Federal Rules of Civil Procedure.

         2.      The Plaintiff, PACIFIC CORAL SEAFOOD CO., INC. (hereinafter “PACIFIC

 CORAL SEAFOOD”), is a Florida corporation, with its principal office in Miami, Florida and

 was the purchaser, consignee, and insured of the subject cargo hereinbelow described.

         3.      The use Plaintiff, LIBERTY MUTUAL INSURANCE COMPANY (hereinafter

 “LIBERTY MUTUAL”) is an insurance company with headquarters in Boston, Massachusetts

 and was the insurer of PACIFIC CORAL SEAFOOD of the subject shipment at all material
Case 1:21-cv-21107-DPG Document 1 Entered on FLSD Docket 03/23/2021 Page 2 of 4




 times hereto, and paid a claim submitted to it by PACIFIC CORAL SEAFOOD, and is therefore

 subrogated to the extent of its payment and is otherwise entitled to bring this action.

        4.      The Defendant, SEABOARD MARINE LTD., (hereinafter “SEABOARD”) is a

 foreign corporation, organized under the laws of the Republic of Liberia, doing business in

 Miami, Dade County, Florida as a common carrier of merchandise-by-water-for-hire and at

 all times material hereto was the carrier of the subject cargo hereinbelow described.

        5.      Pursuant to the terms of SEABOARD’s bills of lading all lawsuits against

 SEABOARD must be filed in the Federal Court for the Southern District of Florida.

        6.      On or about August 7, 2020, the Defendant received a 40ft container

 containing 1300 cartons of frozen shrimp for transportation from Guayaquil, Ecuador to

 Miami, Florida, with ultimate destination to Lakeland, Florida.

        7.      The Defendant received the subject cargo in good order and sound condition

 as no exceptions were noted on Defendant’s Bill of Lading attached hereto as Exhibit “A”.

        8.      On August 17, 2020, the subject cargo was delivered at final destination with

 spoilation damages which occurred during transportation of the subject cargo, while in the

 care, custody and control of the Defendant or that of its agent(s). Specifically, the subject

 container was damaged during transportation by the Defendant which resulted in a large

 hole on the top of the container which, in turn, caused the proper refrigeration of the

 container to fail.

        9.      As a result of the subject damage, PACIFIC CORAL SEAFOOD presented a

 claim to its insurer, LIBERTY MUTUAL, and LIBERTY MUTUAL paid its insured

 $120,797.73 and became legally and equitably subrogated to the rights of the claim to the extent

 of said payment as its damages herein and is legally entitled to bring this action.
Case 1:21-cv-21107-DPG Document 1 Entered on FLSD Docket 03/23/2021 Page 3 of 4




        10.     The Plaintiff has complied with all conditions precedent to the bringing of

 this action.

                                    COUNT I – U.S. COGSA

        The Plaintiff realleges and repeats paragraphs 1 through 10 as if set forth herein at

 length and further alleges that:

        11.     The subject shipment originated outside the United States and were

 delivered within the United States such that the United States Carriage of Goods by Sea Act

 (“COGSA”) governs this action.

        12.     The Defendant, SEABOARD, received the container and cargo in good order

 and sound condition and as evidence thereof issued its Bill of Lading without exception.

 See copy of the Bill of Lading attached hereto as Exhibit “A”.

        13.     The Defendant delivered said container and cargo at destination with

 damages due to improper handling of the container during transportation.

        14.     The Defendant breached its contracts of carriage by failing to deliver the

 cargo in the same good order and condition as when received.

        15.     As a result thereof, the Plaintiff has suffered damages in excess of One

 Hundred Twenty Thousand Seven Hundred Ninety-Seven and 73/100 dollars

 ($120,797.73). The Plaintiff reserves the right to amend this amount at the time of trial.
Case 1:21-cv-21107-DPG Document 1 Entered on FLSD Docket 03/23/2021 Page 4 of 4




        WHEREFORE, the Plaintiff, PACIFIC CORAL SEAFOOD CO., INC. f/u/b/o LIBERTY

 MUTUAL INSURANCE COMPANY, prays that judgment be entered against the Defendant,

 SEABOARD MARINE LTD., in favor of the Plaintiff in an amount in excess of One Hundred

 Twenty Thousand Seven Hundred Ninety-Seven and 73/100 dollars ($120,797.73) or as

 otherwise determined by this Court, together with prejudgment interest, costs and such

 other relief as this Court may deem just and proper.

 March 23, 2021                                   MICHAEL C. BLACK, P.A.
 Miami, Florida                                   Dadeland Square at the Greenery Mall
                                                  7700 North Kendall Drive, Suite 305
                                                  Miami, Florida 33156
                                                  Telephone: (305) 271-8301
                                                  Facsimile:     (305) 271-8302
                                                  Attorneys for Plaintiff

                                                  S/Michael C. Black
                                              By: ____________________________________
                                                  Michael C. Black, Esquire
                                                  Florida Bar No. 0056162
                                                  mblack@marlaw.com
